73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gloria MCGRUDER, Appellant,v.Marvin T. RUNYON, Jr., Postmaster General United StatesPostal Service, Appellee.
No. 95-1193EM
United States Court of Appeals, Eighth Circuit.
Submitted:  December 14, 1995.Filed:  December 28, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Gloria McGruder appeals the district court's judgment that denied McGruder relief on her employment discrimination claims following a bench trial.  Essentially, the district court found McGruder was discharged because of her excessive absenteeism and not because of her mental handicap, race, or sex.  We cannot review the district court's factual findings because McGruder neither provided a trial transcript, as required by Federal Rule of Appellate Procedure 10(b), nor did she request one at government expense.  We also conclude no error of law appears in the district court's legal conclusions.  McGruder did not raise her race and sex discrimination claims on appeal.  We thus affirm the judgment of the district court.  See 8th Cir.  R. 47B.